In a proceeding pursuant to statute (Insurance Law, art. 17-A, § 610 et seq.) to require the Motor Vehicle Accident Indemnification Corporation (hereafter called “MVAIC”) to pay $10,000 plus interest and costs of $212.50, upon a judgment of the Supreme Court, Queens County, entered July 3, 1962 in the petitioner’s favor in an action to recover damages for personal injury, the MVAIC appeals from an order of said court, dated August 10, 1962, which directed it to pay to petitioner said sum of $10,000, plus said interest and costs of $212.50. Order affirmed, with $10 costs and disbursements to petitioner against the appellant MVAIC. (See Matter of Moore v. Motor Vehicle Acc. Ind. Corp., 18 A D 2d 1006.) Beldock, p. j., Ughetta, Christ, Brennan and Hill, JJ., concur.